Citation Nr: 0315499	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for a low back 
disability, rated as 20 percent disabling, effective prior to 
November 22, 2002.

Entitlement to increased evaluations for a low back 
disability, rated as 40 percent disabling, effective as of 
November 22, 2002, and a separate 20 percent evaluation, 
effective as of November 22, 2002 for associated neurological 
deficits of the left leg.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982, from September 1990 to March 1991, and from 
May 1994 to September 1994.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied an 
increased evaluation for the low back disability (rated 
20 percent).  In February 2001, the Board remanded the case 
to the RO for additional development.

An October 2002 RO rating decision increased the rating for 
the low back disability from 20 to 100 percent, effective 
from July 24 to October 1, 2002, based on surgery and 
convalescence under the provisions of 38 C.F.R. § 4.30 
(2002).  Thereafter, the 20 percent evaluation was resumed, 
effective from October 1, 2002.  A February 2003 RO rating 
decision increased the evaluation for the low back disability 
from 20 to 40 percent, effective from November 22, 2002, and 
assigned a separate evaluation of 20 percent for neurological 
deficits of the left leg associated with the low back 
disability, effective from November 22, 2002.  Inasmuch as 
higher evaluations are potentially available, and the issue 
of an increased evaluation for the low back disability was 
already in appellate status at the time of the February 2003 
RO rating decision, the Board will consider entitlement to 
increased evaluations for the low back disability and the 
associated neurological deficits of the left leg for the 
entire period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  The low back disability prior to November 22, 2002, was 
manifested primarily by radiological findings of degenerative 
changes and degenerative disc disease of the lumbosacral 
spine, and painful motion, limitation of motion, 
incapacitating episodes, and mild incomplete paralysis of the 
sciatic nerve of the left leg that produced severe functional 
impairment; limitation of motion, neurological deficits or 
other symptoms that produced more than severe functional 
impairment, moderate incomplete paralysis of the sciatic 
nerve, or incapacitating episodes having a duration of at 
least 4 weeks during a 12-month period were not demonstrated 
prior to November 22, 2002.

2.  The low back disability as of November 22, 2002, has been 
manifested primarily by radiological findings of degenerative 
changes and degenerative disc disease of the lumbosacral 
spine, and painful motion, limitation of motion, 
incapacitating episodes, and intense paraspinal spasm in the 
lumbar area that produce severe functional impairment, and 
neurological deficits analogous to moderate incomplete 
paralysis of the peroneal nerve; limitation of motion or 
other symptoms that produce more than severe functional 
impairment or neurological deficits analogous to severe 
incomplete paralysis of the peroneal nerve are not found.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for degenerative disc disease of the lumbosacral spine, 
effective prior to November 22, 2002, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, effective prior to and as of September 23, 
2002, 5295 (2002).

2.  The criteria for ratings in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine and a 
separate 20 percent rating for nerve root impingement 
affecting the left lower extremity, effective from November 
22, 2002, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5292, 5293, 
effective prior to and as of September 23, 2002, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for increased evaluations for the low back disability, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the low back disability.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from September 1978 to 
September 1982, from September 1990 to March 1991, and from 
May 1994 to September 1994.

An August 1983 RO rating decision granted service connection 
for chronic low back strain.  A zero percent evaluation was 
assigned from September 1982.

A September 1997 RO rating decision increased the evaluation 
for low back strain, from zero to 10 percent.  The 10 percent 
rating was effective from January 1996.

A September 1998 RO rating decision increased the evaluation 
for the low back disability from 10 to 20 percent, effective 
from March 1998.  The 20 percent rating remained unchanged 
until the October 2002 and February 2003 RO rating decisions.

VA and private medical records, including records in the 
veteran's VA vocational and rehabilitation file, reveal that 
he was treated and evaluated for low back problems from the 
late 1990's to 2003.  The more salient medical reports are 
discussed below.  

A VA medical report shows that the veteran underwent EMG 
(electromyography) study in April 1997 because of back and 
leg pain.  The left peroneal CMAP, the left sural and distal 
sural SNAP's, and both right and left H-reflexes were all 
normal.  The needle exam of the left S-1 muscles showed 
increased insertional activity.  The EMG diagnosis was left 
S-1 radiculopathy.

A VA medical report reveals that the veteran underwent a MRI 
(magnetic resonance imaging) scan of the lumbosacral spine in 
January 1998.  The impression was degenerative disc disease 
of the lumbosacral spine.

A VA report shows the veteran was seen in the neurosurgical 
clinic in January 1998 for complaints of low back pain with 
numbness in the left leg.  Motor strength in the lower 
extremities was 5/5.   

The veteran underwent a VA examination in January 1999.  He 
complained of numbness in the left leg and thigh in the 
posterior region that did not go below his thigh.  Range of 
motion of the low back was limited beyond what the examiner 
expected.  He had forward flexion of 20 degrees with 
extension of around 5 degrees, minimal rotation of about 10 
degrees, and minimal bending of 10 degrees left and 20 
degrees right.  Strength was 5/5 excluding the left EHL and 
tibia (sic) that was 4/5 in general except for positive 
extreme coaxing that bordered on 5/5.  Sensation was 
decreased in the left foot.  The impression was degenerative 
disc disease with a history of chronic back strain.  The 
examiner concluded that the subjective symptoms outweighed 
the veteran's objective findings.  The range of motion was 
markedly diminished based on the degree of abnormality noted 
on radiographic studies.

A VA letter dated in March 1999 notes that the veteran was 
being followed for chronic low back pain and that he recently 
began seeing a neurosurgeon.  It was noted that the veteran 
had fasciitis of the left foot due to an old muscle injury.

A private medical report notes that the veteran underwent 
examination in June 1999.  It was noted that the veteran had 
low back pain that had worsened over the last 6 months with 
occasional radiation to the lower extremities.  It was noted 
that he had undergone a MRI that revealed some degenerative 
changes in the lumbosacral spine, and EMG/NCV (nerve 
conduction velocity) studies that showed some radiculopathy.  
There was lumbosacral paraspinal tenderness.  He could bring 
his fingertips on forward flexion to within 3 and 1/2 to 4 
"feet" (sic) from the ground.  When sitting on the 
examination table with his hips flexed to 90 degrees, the 
knee could be fully extended.  The impressions were low back 
pain secondary to a combination of early degenerative joint 
disease and lumbosacral strain, and bilateral lower extremity 
symptoms with report of electrodiagnostic confirmed 
radiculopathy.  

A private medical report dated in July 1999 reveals that the 
veteran underwent a MRI that demonstrated a large left L4-5 
greater than right subligamentous HNP (herniated nucleus 
pulposus) with effacement of nerve roots, greater on the left 
than on the right.  There was also evidence of L3-4 disease.  
The impression was low back pain and bilateral lower 
extremity pain due to herniated disc disease, greater at the 
L4-5 level, but somewhat present at the L3-4 level.

The veteran testified at a hearing in August 1999.  His 
testimony was to the effect that he had low back pain that 
limited his ability to move the back and function.  He 
testified to the effect that he had loss of strength in his 
legs due to the low back disability.

The veteran underwent a VA examination in May 2001.  The 
examiner reported reviewing the evidence in the veteran's 
claims folder and noted that the veteran appeared to have 
difficulty with movement, as well as pain and spasms.  The 
veteran appeared to have difficult moving around the 
examination room.  His neurological examination was 
essentially normal.  He had 5/5 strength in both lower 
extremities.  Waddell's signs were present in all 5 
categories.  The Waddell's signs were significant for 
psychosomatic exacerbation of pain.  His sensation was 
grossly intact.  Side bending was very difficulty for the 
veteran to do and he would only allow the examiner to side 
him to 20 degrees to the left and to the right.   Forward 
flexion was difficult for the veteran to do and he would only 
allow the examiner to forward flex him to approximately 20 to 
30 degrees.  The impressions were subjective back pain with 
findings of arthritis in the lumbar spine.    The examiner 
opined that the veteran had back pain that was falsely 
exacerbated and that this exacerbation may have been due to 
underlying depression.  The examiner noted that the veteran 
reported excessive fatigability and incoordination, but that 
he was unable to have the veteran perform range of motion 
studies because of discomfort.  The examiner opined that the 
veteran's complaints were psychosomatic in nature in that 
there was documentation in his chart that he was clinically 
depressed and that the Waddell's signs were correlative with 
exacerbation and over reporting of complaints.  X-rays of the 
lumbar spine revealed degenerative changes.

A private medical report reveals that the veteran underwent 
epiduroscopy with lysis of adhesion, left L4-5 and 
neuroplasty with injection of therapeutic material in 
February 2000.  The postoperative diagnosis was intractable 
left lumbar radiculopathy at L4-5 post epiduroscopy and lysis 
of adhesion.

A letter dated in September 2001 from a physician notes that 
the veteran had a variety of problems related to the 
lumbosacral spine.  His current diagnoses were bilateral 
lower extremity pains, probably secondary to lumbosacral 
radiculopathy secondary to degenerative disc disease of the 
lumbosacral spine, and low back pain due to degenerative disk 
disease and chronic lumbosacral paraspinal strain.  It was 
noted that the veteran had undergone studies at a VA medical 
facility, including electrodiagnostic studies in April 2001 
that were consistent with "left S1 radiculopathy" and a MRI 
of the lumbosacral spine that demonstrated "degenerative 
disc disease from L3-4 down to L5-S1, most prominent at L4-5 
with associated L4-5 broad base, central/skewed-to-the-left 
disc protrusion."  It was noted that the veteran had 
undergone epidural steroid injections in the lumbosacral 
spine in June 2001 primarily for lower extremity pains that 
did improve the severity of the lower extremity pains.  

A VA report shows that the veteran underwent MRI scan of the 
lumbar spine in May 2002.  The impressions were prominent 
left paramedian disc herniation at L4-5 with associated left 
lateral recess stenosis and compression of the L5 nerve root, 
and a few mild disc abnormalities noted at L3-4 and L5-S1 
with no evidence of any significant neural foraminal 
compromise present.  

A private medical report dated in May 2002 notes that the 
veteran had low back pain.  It was noted that he would be 
unable to attend school in that semester.  

A private medical report dated in May 2002 notes that the 
veteran had low back pain that had worsened in the last 2 
months.  It was noted that recent physical examination, a 
needle EMG test, and a MRI study of the lumbar spine 
suggested a lumbar disc disease with secondary lumbar 
radiculopathy present.  

A VA report shows that the veteran was hospitalized in July 
2002.  He underwent left L4-5 laminotomy and diskectomy.  The 
diagnosis was left L4-5 radiculopathy.  It was noted that he 
had a several-month history of progressive pain in the left 
leg in the L5 distribution.

The veteran underwent a VA medical examination on November 
22, 2002.  He stated that he still had back pain since 
undergoing surgery in July 2002.  He described a constant 
6/10 pain with flares to 10/10 that happened 4 to 5 times a 
month.  Most of his pain was in the low back and it radiated 
down his left lower extremity. He complained of stiffness and 
fatigue in the back. He walked with a cane and only could 
walk about a city block due to increasing back and leg pain.  
The flares had no precipitating factor and were alleviated by 
rest and ibuprofen and relieved by warm heat.  He complained 
of increased left lower extremity weakness since the surgery.  
There was a well-healed surgical scar in the lumbar area.  He 
had intense paraspinal spasm in the lumbar area.  He could 
forward flex to 20 degrees, extend his back to 25 degrees, 
and internally rotate to 10 and 15 degrees due to pain.  He 
had 5/5 hip flexors, quadriceps, tibialis anterior, EHL, and 
gastrocnemius on the right.  On the left side he had 5/5 
quadriceps, hip flexors and hamstring , but 3/5 tibialis 
anterior and EHL and 5/5 gastrocnemius.  He had decreased L4-
5 sensation on the left.  He had decreased knee jerk and 
ankle jerk reflexes.  He could not go to a toe rise due to 
weakness on the left side.  When he tried to do a heel rise 
he had so much pain in his low back that he could not 
accomplish the task.  He walked with an antalgic gait and he 
lisped to his right side.  

The preliminary diagnosis at the above VA examination was 
significant weakness due to L4-5 nerve root compression, most 
likely due to post surgical foraminal stenosis or nerve 
damage that may have been present before surgery as a result 
of long-standing foraminal stenosis.  After review of the 
veteran's claims file, the examiner noted that lumbar spine 
films revealed a scoliosis at L2-3 to the right that was mild 
in nature, disk height loss at L4-5 and L5-S1, and pars 
defect at L5.  The definitive diagnosis was degenerative 
joint disease of the lumbar spine with L4- L5 nerve root 
impingement.  It was noted that the veteran had loss of motor 
on the left side.  He had a history of L4-5 diskectomy and of 
L4-5 nerve root involvement that was significant on the left.

A review of the record shows that service connection is in 
effect for disabilities in addition to those being considered 
in this appeal.  Service connection is in effect for a left 
ankle condition, rated as 20 percent disabling; and bilateral 
hearing loss, rated as zero percent disabling.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

A 40 percent evaluation is warranted for complete paralysis 
of the external popliteal nerve (common peroneal nerve) with 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  
38 C.F.R. § 4.124a, Code 8521.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the external popliteal nerve (common peroneal 
nerve).  A 20 percent evaluation requires moderate incomplete 
paralysis.  A 30 percent rating requires severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Code 8521.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.

Testimony from the veteran is to the effect that he has low 
back pain that limits his ability to move the back and to 
function with the back, and that he has loss of strength in 
his legs due to the low back disability.  The objective 
medical evidence supports this evidence. 

The evidence indicates that the veteran has neurological 
deficits of the left lower extremity associated with his low 
back disability.  The Board will consider entitlement to a 
separate evaluation for paralysis of the external popliteal 
nerve in conjunction with the evaluation of the low back 
disability because the manifestations produced by such a 
neurological disorder are analogous to the veteran's 
neurological deficits of the left lower extremity.  38 C.F.R. 
§ 4.20 (2002).  While some of the evidence indicates that the 
veteran has neurological deficits of the right lower 
extremity associated with the low back disability, the 
evidence as a whole indicates that he has no significant 
neurological deficits of the right lower extremity.  The 
evidence also indicates that he has problems with his left 
foot, but the manifestations associated with this condition 
are considered in the evaluation of the service-connected 
left foot disability and may not be again considered in the 
evaluation of the low back condition.  38 C.F.R. § 4.14 
(2002).

The record reveals that the veteran underwent low back 
surgery in July 2002 and that a total rating was assigned 
from then to October 2002.  Thereafter, the 20 percent 
evaluation for the low back disorder prior to the surgery was 
resumed.  He underwent a VA medical examination on November 
22, 2002, and the rating was then increased to 40 percent, 
effective from November 22, 2002, with a separate 20 percent 
evaluation assigned for the neurological deficits of the left 
lower extremity associated with the low back disability, 
effective from the same date.

The evidence prior to November 22, 2002, indicates that the 
veteran's low back condition was manifested primarily by 
radiological findings of degenerative changes and 
degenerative disc disease of the lumbosacral spine, and 
painful motion, limitation of motion, incapacitating 
episodes, and mild incomplete neurological deficits of the 
left lower extremity that produced severe functional 
impairment that supports the assignment of a rating of 
40 percent under diagnostic code 5293, effective prior to 
September 23, 2002.  The evidence does not indicate the 
presence of neurological deficits of the left lower extremity 
associated with the low back disability that warrant a 
separate compensable evaluation under diagnostic code 8521.  
The mild neurological deficits of the left lower extremity 
found prior to November 22, 2002, are used to support the 
40 percent evaluation under diagnostic code 5293, and may not 
be considered again to support the assignment of another 
compensable rating under diagnostic code 8521.  38 C.F.R. 
§ 4.14.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence indicates that the veteran has 
significant limitation of motion, incoordination, and 
fatigability associated with the low back disability, but the 
report of his VA examination in May 2001 reveals that the 
examiner opined that these complaints were psychosomatic in 
nature in that there was documentation in his chart that he 
was clinically depressed and that he had Waddell's signs that 
were correlative with exacerbation and over reporting of 
complaints.  The examiner who conducted the veteran's VA 
examination in January 1999 also indicated that the veteran's 
subjective complaints were not supported by the medical 
findings.  The manifestations of a non-service-connected 
condition, such as the veteran's psychiatric disability, may 
not be considered in the evaluation of the low back 
disability.  38 C.F.R. § 4.14.  Hence, it appears that a 
40 percent rating for the veteran's low back disability, 
effective prior to November 22, 2002,  would best represents 
his disability picture.  38 C.F.R. § 4.7.

Nor does the evidence show that the veteran had 
incapacitating episodes having a duration of at least 6 weeks 
per year associated with his low back disability prior 
November 22, 2002, in order to support a rating of 60 percent 
for this disability under diagnostic code 5293, effective as 
of September 23, 2002.  Therefore, the Board finds that the 
evidence supports the assignment of a higher rating of 
40 percent for the low back disorder, and no more, effective 
prior to November 22, 2002.

The evidence, including the report of the veteran's VA 
examination in November 22, 2002, indicates that the low back 
disability is manifested primarily by radiological findings 
of degenerative changes and degenerative disc disease of the 
lumbosacral spine, and painful motion, limitation of motion, 
incapacitating episodes, and intense paraspinal spasm in the 
lumbar area that produce severe functional impairment, and 
moderate incomplete paralysis of the sciatic nerve.  As noted 
above, the veteran's complaints of severe limitation of 
motion of the low back due to pain, and incoordination and 
fatigability associated with the low back disability are 
symptoms of a non-service-connected psychosomatic condition 
that has not been granted service connection and cannot be 
considered in the evaluation of the low back disability.  
38 C.F.R. § 4.14   Under the circumstances, the Board finds 
that the evidence supports the assignment of a 40 percent 
evaluation of the low back disability without consideration 
of the neurological deficits under diagnostic code 5293, 
effective prior to September 23, 2002, and a separate 
compensable evaluation of 20 percent for the neurological 
deficits of the left leg associated with the low back 
disability under diagnostic code 8521.  The evidence supports 
the assignment of these 40 and 20 percent rating, effective 
from November 22, 2002. 

The Board does not find evidence of limitation of motion or 
other symptoms that produce more than severe functional 
impairment or severe incomplete paralysis of the sciatic 
nerve.  While the report of the veteran's VA examination in 
November 22, 2002, indicates that he has flare-ups of the low 
back pain that require treatment with rest, Ibuprofen, and 
warm heat, it does not show incapacitating episodes lasting 
at least 6 weeks during a 12-month period to support the 
assignment of a 60 percent evaluation for the low back 
condition under diagnostic code 5293, effective as of 
September 23, 2002.  

The preponderance of the evidence is against the claim for 
ratings in excess of 40 percent for the low back disorder and 
a separate 20 percent evaluation for the neurological 
deficits of the left leg associated with this disorder , 
effective from November 22, 2002, and no more.  The benefit 
of the doubt doctrine is not for application with regard to 
this claim because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).









ORDER

A higher rating of 40 percent, effective prior to November 
22, 2002, for degenerative disc disease of the lumbosacral 
spine is granted subject to the regulations applicable to the 
payment of monetary benefits.

Ratings in excess of 40 percent for degenerative disc disease 
and 20 percent for neurological deficits of the left leg 
associated with this low back disability, effective from 
November 22, 2002, are denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

